DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-10 & 21-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US 2013/0004385).
Regarding claim 1, Lee et al. teach a measuring cartridge mountable on a measuring device that is rotatable about a rotating shaft, the measuring cartridge comprising: 
a sample input port (see annotated Fig. 2) capable of receiving a blood sample (¶ 0006); 
a separation chamber (see annotated Fig. 2), 
the separation chamber comprising: 
a first liquid storage part that is connected to the sample input port via a first flow path (see annotated Fig. 2), and 
a second liquid storage part having a width in a rotation direction around the rotating shaft larger than that of the first liquid storage part and having a closed space at an outward side of the cartridge, wherein the width of the second liquid storage part in the rotation direction increases as a distance from the rotating shaft increases (see annotated Fig. 2), 
wherein the sample input port, the first flow path, the first liquid storage part and the second liquid storage part are arranged in the recited order in a radial direction from an inward side to the outward side of the cartridge (see Fig. 2), and 
the first flow path is connected to the inward side of the first liquid storage part (see Fig. 2); and 
a receiving chamber connected to the second liquid storage part via a second flow path that is narrowly shaped (see annotated Fig. 2), capable of moving the plasma component in the separation chamber to the receiving chamber by using capillary forces (i.e., “The microfluidic channel may be a tube such as a flexible tube or a capillary tube” ¶ 0044), the second flow path further comprising a first conduit and a second conduit (see annotated Fig. 2), wherein the first conduit meets the second conduit at a connection position (see annotated Fig. 2); and 
an air hole located on the inward side of the cartridge relative to the connection position (see annotated Fig. 2); and 
an air introduction path (i.e., “the ventilation unit 500 may extend from a top portion of a terminal end of the microfluidic channel to the outside” ¶ 0091) connected to the second flow path at the connection position and extending from the connection position in a direction toward the inward side of the cartridge to the air hole (see Fig. 2 showing the ventilation unit 500 fluidically connected to the second flow path towards the air hole).  


    PNG
    media_image1.png
    889
    1119
    media_image1.png
    Greyscale

With regard to limitations in claims 1 & 12 (e.g., “[...] for separating the blood sample into a blood cell component and a plasma component by utilizing a centrifugal force through rotation about the rotating shaft”, “[...] a capillary phenomenon moves the plasma component in the separation chamber to the receiving chamber”, “[...] to stop a movement of the plasma component due to a capillary phenomenon”), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  

Regarding claims 2, 3, 5-10 & 21-23, Lee et al. teach:
2. The measuring cartridge according to claim 1, wherein the second flow path is connected to an inner wall of the second liquid storage part at the inward side (see annotated Fig. 2);  
3. The measuring cartridge according to claim 1, wherein the first liquid storage part and the second liquid storage part share a chamfered corner at a border thereof (see Fig. 2);
5. The measuring cartridge according to claim 1, wherein at least a part of the second flow path extends in a direction from the separation chamber toward the rotating shaft (see Fig. 2);
6. The measuring cartridge according to claim 1, wherein the second liquid storage part comprises a first area and a second area disposed at the inward side of the first area and in which the width in the rotation direction is smaller than the first area (see annotated Fig. 2);
7. The measuring cartridge according to claim 6, wherein the first liquid storage part is disposed at a position deviated in one direction of the rotation direction relative to the second area, and the second flow path is connected at the position of the second area on the side opposite to the direction relative to the first liquid storage part (see Fig. 2);  
8. The measuring cartridge according to claim 6, wherein the first area includes an inner wall at the inward side that extends to the second area (see Fig. 2);
9. The measuring cartridge according to claim 8, wherein the inner wall of the first area is longer than the inner wall of the second area to which the second flow path is connected in the rotation direction (see Fig. 2);  
10. The measuring cartridge according to claim 1, wherein the first conduit has one end at the separation chamber and another end that is closer to the rotating shaft, and the second conduit is connected to the another end of the first conduit and the receiving chamber at position that is away from the rotating shaft than the another end (see annotated Fig. 2).  
21. The measuring cartridge according to claim 1, wherein a width of the second liquid storage part becomes larger as it extends outward with respect to the rotating shaft (see Fig. 2); 
22. The measuring cartridge according to claim 1, wherein the second flow path is an only outlet connected to the second storage part (see Fig. 2); and
23. The measuring cartridge according to claim 1, wherein the second flow path is nonlinearly shaped (see Fig. 2 showing the second flow path is curved).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0004385).
Regarding claim 4, Lee et al. do not explicitly teach the measuring cartridge according to claim 1, wherein the second flow path is connected to the first liquid storage part.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to position the second flow path is connected to the first liquid storage part to transfer the fluid at a desired volume.
Regarding claim 12, although Lee et al. teach the measuring cartridge comprises a valve (300), the reference fails to teach the measuring cartridge according to claim 10, wherein a valve resides on the receiving chamber side of the second conduit.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to place a valve on the receiving chamber side of the second conduit to control the flow of the fluid (¶ 0074).

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0004385) in view of Burd (US 5061381), Hvichia (US 7993908), and/or Strand et al. (US 2006/0037915).
Regarding claims 13-17, Lee et al. teach: 13. The measuring cartridge according to claim 1, wherein the second liquid storage part comprises a first inclined part that increases a thickness of a space in the second liquid storage part as a distance from the rotating shaft increases (see the width of the second liquid storage part (thickness of a space) increases in Fig. 2); 14. The measuring cartridge according to claim 1, wherein the second liquid storage part comprises a second inclined part that reduces a thickness of a space in the second liquid storage part as a distance from the rotating shaft increases (see the width of the second liquid storage part (thickness of a space) decreases in Fig. 2); 15. The measuring cartridge according to claim 6, wherein the second liquid storage part includes, in the first area, a first inclined part that increases a thickness of the space in the second storage part as a distance increases from the rotating shaft (see Fig. 2); the measuring cartridge according to claim 1, wherein the second liquid storage part comprises a first inclined part that increases a thickness of a space in the second liquid storage part as a distance increases from the rotating shaft (see Fig. 2).  
However, Lee et al. do not explicitly teach the cross-sectional thickness being in a direction perpendicular to the radial direction and the rotation direction of the cartridge; wherein the second liquid storage part includes, in the first area, a first inclined part that increases the cross-sectional thickness of the space in the second storage part as a distance increases from the rotating shaft; wherein the second liquid storage part includes, in the second area, a second inclined part that reduces the cross-sectional thickness of the space in the second storage part as a distance increases from the rotating shaft; wherein the second liquid storage part comprises a second inclined part provided on a side closer to the rotating shaft relative to the first inclined part, that reduces the cross-sectional thickness of the space in the second liquid storage part as the distance increases from the rotating shaft.  

Burd teaches a measuring cartridge mountable on a measuring device that is rotatable about a rotating shaft, the measuring cartridge comprising a collection chamber 90 of varying dimension to promote mixing of a biological fluid, see Fig. 4A & C9/L18-31.
Hvichia teaches a measuring cartridge comprising a separation element 16 having steps of varying heights and widths selected based on the expected characteristic dimensions of cells in samples of a type intended to be applied to the apparatus, such as for separating cells in a sample, see C5/L14-38; C6/L62-63 & Figs. 1-2.
Strand et al. teach a measuring cartridge comprising an irregular shaped cavity/flowpath for particle separation, see Figs. 1, 2 & 10-16 for example.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee et al. with the teachings of Burd, Hvichia, and/or Strand et al. for flow control (Burd Fig. 4A & C9/L18-31; Hvichia C5/L14-38; C6/L62-63 & Figs. 1-2; Strand et al. Figs. 1, 2 & 10-16).  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  
In addition, since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the second liquid storage part includes, in the second area, a second inclined part that reduces a thickness of the space in the second storage part as a distance increases from the rotating shaft; wherein the second liquid storage part comprises a second inclined part provided on a side closer to the rotating shaft relative to the first inclined part, that reduces the thickness of the space in the second liquid storage part as the distance increases from the rotating shaft, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  It is well known in the art where many design parameters are taken into consideration when determining the thickness of a storage/chamber of a microfluidic device (Lee et al. ¶ 0043, 0060-0063).

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive.
Claim objections & 35 USC § 112 rejections have been withdrawn.
In response to the Applicant’s argument that “Lee fails to disclose an air induction path that extends from the identified connection position in Lee in a direction toward the inward side of the cartridge (e.g., upward in Lee) to an air hole”, Examiner disagrees.  Lee et al. teach, among other things, an air introduction path (i.e., “the ventilation unit 500 may extend from a top portion of a terminal end of the microfluidic channel to the outside” ¶ 0091) connected to the second flow path at the connection position and extending from the connection position in a direction toward the inward side of the cartridge to the air hole (see Fig. 2 showing the ventilation unit 500 fluidically connected to the second flow path towards the air hole).  
Applicant is thanked for their thoughtful amendments to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798